Citation Nr: 1742728	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for mild degenerative lumbar spine disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

4.  Entitlement to an initial compensable disability rating prior to October 21, 2013, and an initial disability rating in excess of 10 percent as of October 21, 2013, for right ankle sprain.

5.  Entitlement to an initial compensable disability rating prior to October 21, 2013, and an initial disability rating in excess of 10 percent as of October 21, 2013, for left ankle sprain.

6.  Entitlement to an initial compensable disability rating for right shoulder mild degenerative changes of the acromioclavicular/glenohumeral joints.

7.  Entitlement to an initial compensable disability rating for left shoulder mild degenerative changes of the acromioclavicular/glenohumeral joints.

8.  Entitlement to an initial compensable disability rating for a traumatic brain injury (TBI).

9.  Entitlement to an initial compensable disability rating for residuals of gall bladder removal.

10.  Entitlement to an initial compensable disability rating for a scar from gall bladder removal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1986 to August 1990 and March 1993 to March 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a January 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluations for the Veteran's PTSD to 30 percent effective April 1, 2012, GERD to 10 percent effective April 1, 2012, right ankle disability to 10 percent effective October 21, 2013, and left ankle disability to 10 percent effective October 21, 2013.  As the AOJ did not assign the maximum disability ratings possible for the entire period on appeal, the appeals for higher evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  These issues have been recharacterized above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

On his January 2014 VA Form 9, the Veteran indicated that he wished to provide testimony at a video conference hearing before a Veterans Law Judge (VLJ) at the Des Moines RO.  He was scheduled for such a hearing in November 2016.  He failed to report to this hearing.  However, the Board's review of the claims file reveals that the letters notifying the Veteran of his scheduled hearing were returned as undeliverable.  As such, it does not appear that he received notice of his scheduled hearing.  Due process concerns require that the case be remanded to obtain an updated address for the Veteran and to schedule him for a new hearing before a VLJ.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain a current mailing address and/or contact information for the Veteran, to include by contacting his representative and the United States Postal Service.  The AOJ should also attempt to contact the Veteran at any phone numbers or contact points of record in order to obtain a current mailing address and/or other contact information.  If the AOJ is unable to obtain the Veteran's current contact information, this should be noted in the claims folder and all future correspondence should be sent to the most recent address provided.

2.  Thereafter, schedule a video conference hearing before a VLJ at the Des Moines RO.  Notify the Veteran and his representative of the time, date, and location of the hearing at the most recent address provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




